Citation Nr: 0402666	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chronic psychoneurotic anxiety reaction.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim


INTRODUCTION

The veteran had active military service from April 1970 to 
April 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
September 1995 rating decision continued a 10 percent rating 
for psychoneurotic anxiety reaction with psychophysiological 
musculoskeletal complaints.  Although a January 1999 rating 
decision increased the rating for chronic psychoneurotic 
anxiety reaction to 30 percent, the claim for a rating in 
excess of 30 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit was 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
addition, a June 1999 rating decision denied entitlement to 
service connection for disc space narrowing at L5-S1 and 
entitlement to TDIU.  

A February 2000 Board decision affirmed the continuation of 
the 30 percent rating for chronic psychoneurotic anxiety 
reaction, the denial of service connection for a low back 
disorder, and the denial of entitlement to TDIU, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a joint remand of the parties 
in October 2000, the United States Court of Appeals for 
Veterans Claims vacated the February 2000 Board decision with 
respect to the three claims and remanded the appeal to the 
Board for another decision taking into consideration matters 
raised in its November 2000 order.  In June 2001, the Board 
remanded the case to the RO for VA mental disorders and spine 
examinations.  

The issue of entitlement to a rating in excess of 30 percent 
for chronic psychoneurotic anxiety reaction is now before the 
Board, and the issues of entitlement to service connection 
for a low back disorder and TDIU will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  


FINDINGS OF FACT

1.  The old criteria for anxiety disorder in effect prior to 
November 7, 1996 and the new criteria effective from 
November 7, 1996 are equally favorable to the veteran.  

2.  The veteran's anxiety disorder causes no more than mild 
occupational impairment and currently appears to be inactive 
and resolved.  

3.  The veteran is alert and pleasant and responds to 
questions in a logical and goal-directed manner.  

4.  The veteran denies delusions, hallucinations, and 
homicidal and suicidal ideation, and he is oriented as to 
time, place, and person.  

5.  The veteran's judgment and memory for recent and remote 
events is intact, and he demonstrates good insight.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic 
psychoneurotic anxiety reaction are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Codes 9400 and 9413 (2003) (effective from 
November 7, 1996); 38 C.F.R. § 4.132, Diagnostic Codes 9400 
and 9413 (1996) (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the appellant

The increased rating claim may be adjudicated on the merits 
because the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant' s representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran filed several lay statements with the RO, and his 
September 1999 substantive appeal declined the opportunity 
for a hearing before the Board.  The RO's January 2002 and 
April 2003 letters and May 2003 supplemental statement of the 
case informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support the 
claim.  

The RO's April 2003 notice letter technically informed the 
veteran that he had 30 days in which to respond, but in the 
nine months since April 2003, the veteran has presented 
additional statements that will be considered in this appeal.  
It is obvious that the veteran understood that evidence 
presented more than 30 days after the date of the April 2003 
notice would still be considered.  Therefore, the VA has 
allowed the veteran the appropriate response time as mandated 
in Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence, and the VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


II.  Entitlement to a rating in excess of 30 percent for
chronic psychoneurotic anxiety reaction

A September 1973 rating decision granted service connection 
and an initial 10 percent rating for chronic psychoneurotic 
anxiety reaction from April 1972, and August 1977 and 
September 1978 rating decisions continued the 10 percent 
rating.  The veteran perfected a timely appeal of the 
September 1995 and February 1996 rating decisions, which also 
continued the 10 percent rating, and of the January 1999 
rating decision, which increased the rating to 30 percent.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that chronic psychoneurotic 
anxiety reaction has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  The rating for the veteran's 
anxiety disorder must be considered from the point of view of 
the veteran working or seeking work and the ability of his 
psyche to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

While this appeal was pending, the rating criteria for 
anxiety disorder were revised effective November 7, 1996.  
Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  For 
the period preceding the effective date of the regulatory 
change, the Board should apply the old regulation.  For the 
period since the effective date, the Board should apply the 
more favorable of the old and new regulations.  VAOPGCPREC 3-
2000 (2000).  Given the diagnoses and findings of record for 
the period prior to November 7, 1996, the Board will apply 
only the old criteria for anxiety disorder prior to November 
7, 1996 and the more favorable of the old and new criteria 
from November 7, 1996.  

In this case, a 30 percent rating should continue under the 
old criteria, which assigned a 30 percent evaluation for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was assigned if an ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was assigned if an 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation was assigned if the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, and there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran was demonstrably unable to maintain or retain 
employment.  38 C.F.R. § 4.132 (1996) (effective prior to 
November 7, 1996).  In applying this standard, the VA 
interpreted "definite" to mean "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  

At the July 1995 VA mental disorders examination, the veteran 
demonstrated no occupational incapacity.  He was currently in 
his ninth year of work for a government pollution control 
agency, and before that time, had maintained a good work 
record with a major telecommunications company.  He was alert 
and pleasant, and he responded to questions in a logical and 
goal-directed manner.  He denied delusions, hallucinations, 
and homicidal and suicidal ideation.  He was oriented as to 
time, place, and person, and his memory for recent and remote 
events was intact.  His judgment was intact, and he 
demonstrated good insight.  Although the VA examiner found no 
occupational incapacity, he did note that the veteran's low 
back symptoms might represent a conversion disorder.  By 
November 1998 and August 1999, the same VA examiner 
considered the veteran to have mild anxiety but opined that 
it had remained unchanged from November 1998 to August 1999.  
In November 2001, the same VA examiner opined that the 
veteran's anxiety disorder was inactive and resolved because 
there had been no requests for medications to treat any 
anxiety episodes.  A rating higher than 30 percent is not in 
order under the old criteria for anxiety disorder because the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people has caused no more than 
definite industrial impairment.  

For many of the same reasons, the 30 percent rating should 
also continue under the new criteria.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, is entitled to a 100 percent evaluation.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, is entitled to a 70 percent 
evaluation.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, is 
entitled to a 50 percent evaluation.  Occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), is entitled to a 30 percent 
evaluation.  38 C.F.R. § 4.130 (2003) (effective from 
November 7, 1996).  

At VA examinations from July 1995 to November 2001, the 
veteran demonstrated no flattened affect or circumstantial, 
circumlocutory, or stereotyped speech because he was alert, 
pleasant, and responded to questions in a logical and goal-
directed manner.  He had no impairment in short or long term 
memory because his memory for recent and remote events was 
intact.  He was motivated to stay productive in July 1995, 
and there has been no evidence of decreased motivation since 
then.  The evidence shows none of the panic attacks, 
difficulty in understanding complex commands, impaired 
abstract thinking, or disturbances of motivation and mood 
needed to justify a higher rating.  Under the circumstances, 
a rating higher than 30 percent is not justified under the 
new criteria.  

As a result, the 30 percent rating for chronic psychoneurotic 
anxiety reaction should continue.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In this case, the symptomatology associated with the 
veteran's anxiety disorder does not more nearly approximate 
the criteria for higher evaluation, and the evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that the 
veteran's anxiety disorder markedly interferes with 
employment or causes frequent hospitalizations.  The 
veteran's global assessment function score of 50 in August 
1999 improved to 75 in October 2001.  Therefore, referral for 
extraschedular consideration is not currently warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for chronic 
psychoneurotic anxiety reaction is denied.  


REMAND

The claim of entitlement to service connection for a low back 
disorder must be remanded for further development, and the 
claim of entitlement to TDIU must be remanded because it is 
inextricably intertwined with the service connection claim.  
38 U.S.C.A. § 5103A.  

The VA has a duty to obtain or confirm the unavailability of 
the veteran's Social Security Disability (SSD) records from 
2000 because he told the October 2001 VA spine examiner that 
he receives SSD benefits.  38 U.S.C.A. § 5103A; Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is neither 
optional nor discretionary.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records when 
the veteran has provided concrete data as to time, place and 
identity of the health care provider.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Whenever the VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A.  
Therefore, the VA has a duty to assist the veteran in 
obtaining his SSD records, or in confirming their 
unavailability.  

In addition, the veteran should be afforded a VA spine 
examination and medical opinion, which is necessary to 
resolve two conflicting opinions and to determine the 
probability that a current low back disorder resulted from an 
in-service event or a service-connected disability.  A VA 
examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  The July 1995 and August 1999 VA mental 
disorders examiner opined that the veteran's low back 
symptoms might represent a conversion disorder and that the 
veteran had a neurotic skeletal disorder consistent with 
chronic psychoneurotic anxiety reaction.  The October 2001 VA 
spine examiner opined that herniated intervertebral disk 
disease resulted from post-service injuries but did not state 
an opinion as to whether any other low back disorder, such as 
lumbosacral strain, had resulted from an in-service event or 
a service-connected disability.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d at 1348.  

The case is remanded to the RO for the following development:  

1.  The RO should obtain the veteran's 
SSD records, including related medical 
records, from the Social Security 
Administration.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the veteran's SSD records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
the efforts that were made to obtain 
them.  Also inform the veteran that we 
will proceed to decide his appeal without 
the records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

2.  After completion of Step #1, the 
veteran should be afforded a VA spine 
examination.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of the claim.  38 C.F.R. § 3.655 (2003).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner before the 
examination.  

The VA spine examiner should take x-rays, 
conduct any further indicated studies, 
note whether the claims folder was 
reviewed, and state a medical opinion as 
to: i) the medical classification of the 
veteran's current low back 
disability(ies), if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that the current low 
back disability(ies) resulted from mixed-
type apophyseal articulations between L5 
and S1 in November 1970; low back pain in 
November 1970, February 1971, November 
1971, December 1971, January 1972, and 
February 1972; chronic low back strain in 
March 1972; any other event in active 
service from April 1970 to April 1972; or 
service-connected chronic psychoneurotic 
anxiety reaction.  Any opinions expressed 
by the VA spine examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder and of entitlement to TDIU based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

5.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See  M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



